            Case 4:20-cv-01378-JM Document 5 Filed 04/07/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

LEODIS RANDLE                                                                         PLAINTIFF


V.                                No. 4:20-CV-01378-JM-JTR

ERIC HIGGENS; et al.                                                               DEFENDANTS


                                              ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate Judge

J. Thomas Ray. No objections have been filed. After careful review, the Recommendation is

approved and adopted in its entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.      The Complaint is DISMISSED WITHOUT PREJUDICE.

       2.      If Randle wishes to reopen this case, he must pay the $400 filing fee in full and file

a motion to reopen within thirty days of the entry of this Order.

       3.      It is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order and accompanying Judgment would not be taken in good faith.

       Dated this 7th day of April, 2021.



                                                      ____________________________________
                                                        UNITED STATES DISTRICT JUDGE
